The State of




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                 Wednesday, March 11, 2015

                                     No. 04-14-00555-CR

                                    Robert MARTINEZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 307125
                        Honorable Jason K. Pulliam, Judge Presiding

                                       ORDER
       On January 26, 2015, the trial court granted the previous court-appointed counsel’s
motion to withdraw, and appointed Patrick B. Montgomery as counsel for Appellant.
Appellant’s brief was due on February 16, 2015.
       On March 9, 2015, in his first motion for an extension of time, counsel moved this court
to grant a thirty-day extension of time to file Appellant’s brief. Appellant’s motion is
GRANTED. Appellant’s brief is due to be filed in this court on April 8, 2015.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court